DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings (Figures 1- 4) are objected to because the Examiner may require and is requiring descriptive text labels, “1. In bracket 1, insert the reason for the objection, for example the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels” [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1-16 objected to because of the following informalities: Claim 1 there is a word or phrase missing next to the comma “having at least two sensors, two different physical variables;”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are unclear if they are independent or dependent claims. This is evidenced by the claim fee sheet treating them as dependent claims, BUT written with new preambles (as sign of being independent) to the claims changing the claim type from a method claim to a controller or computer program product.  Applicant is invited to make the claims independent and pay the appropriate fees.
The dependent claims 21 and 22 are similarly rejected as claim 20.
Claim 19 claims a goal “can be retrofitted” without the limitations connected to that goal. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 12, 13, 17, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE10335112A1, hereinafter D1, in view of DE102007034167A1, hereinafter D2.
As to claim 1 (and obvious variants claim 17, 20, and 23) : D1 discloses a method for operating a system consisting of an agricultural working vehicle [D1: #3], at least one working tool arranged thereon [D1: #1], with and a controller [D1: #17] assigned to the working vehicle, the method comprising: 
detecting, by at least one sensor assembly arranged at least on the working tool and having at least two sensors [D1: #12-#14], two different physical variables [D1: 0012-0013];
storing, by a memory, information characterizing the working tool; 
continuously storing, by the memory, operating data of at least the working tool [D1: 0008]; and 
communicating wirelessly via a Bluetooth network with the controller by the at least one sensor assembly via a transmitter [D1: 0015], 
D1 does not explicitly disclose the activation when within range to transmit. D2 discloses wherein the controller is brought into a transmission range of the sensor assembly to activate the communication between them and the operating data temporarily stored in the memory is transmitted to the controller [D2: 0026]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify that method of data management of D1 to include the automatic transmission when in range of the RFID from D2 it merely uses a known device in a known way with predictable results for the benefit of managing data with interruptions. 
As to claim 2, D1 in view of D2 discloses wherein the sensor assembly has an individual identifier, via which the sensor assembly is identified by the controller [D2: 0026 RFID].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor system of D1 to include an ID of D2 as it merely uses a known device in a known way with predictable results for the benefit of managing basic data input to recognize a configuration.
As to claim 4, D1 does not explicitly have position sensors. D2 discloses wherein the sensor assembly comprises a position signal receiver, via which a respective location of the working tool is continuously detected independently of its operating state [D2: 0015].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor system of D1 to include the position sensor of D2 as it merely uses a known device in a known way with predictable results for the benefit of managing more types of sensor data during interruptions. 
As to claim 12, D1 does not explicitly discloses the tool parameters being stored. D2 discloses wherein at least one operating parameter specific to the working tool is stored in the memory and is used by a control device of the working vehicle to operate the working tool [D2: 0026].  
As to claim 13, D1 in view of D2 discloses wherein the at least one specific operating parameter is transmitted from the controller or the at least one sensor assembly to the control device of the working vehicle [D1: 0014, 0006-0008].  

Claim 5-6, 9-11, 18-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view D2 in view of EP3112812 B1, hereinafter D3.
As to claim 5, D1 and D2 do not explicitly disclose an acceleration sensor. D3 discloses wherein the sensor assembly comprises an acceleration sensor, via which an operating state of the working tool is determined [D3 “According to exemplary embodiments, the device comprises at least one acceleration sensor arranged on a working tool of the construction machine for detecting a working state of the working tool. According to embodiments, the evaluation unit may be configured to combine the information whether the construction machine is moving or not with the information from the acceleration sensor and information about a current installation width of a working tool of the construction machine to determine an area machined by the construction machine, According to embodiments, the acceleration sensor may be a single-axis or a multi-axis sensor.
This embodiment is advantageous because the information as to whether the machine is moving or not, that is to say at standstill, can be combined with the information from the acceleration sensor for detecting a working state of the working tool, from which it can be deduced whether the machine is operating during a movement For example, asphalt paving or milling is performed or not. If the machine is standing, for example, a paver usually shuts off the vibration for compacting the asphalt, and a milling machine on a road milling machine shuts off the milling drum for milling off the pavement. This can be detected via the acceleration sensor, so based on this information, in conjunction with information about which width the working tool of the machine is effective, calculation of the area machined by the machine can be easily performed.”].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor system of D1 in view of D2 to include an acceleration sensor configuration of D3 as it merely involves using a known device in a known way with predictable result for the benefit of knowing the surface work done as explained in the section cited. 
As to claim 6 and 18, D1 and D2 do not explicitly disclose an acceleration sensor. D3 discloses wherein signals representing a vertical acceleration are transmitted continuously from the at least one acceleration sensor to the controller, via which the signals of the at least one acceleration sensor are evaluated in order to determine movement amplitudes of the working tool, wherein a maximum driving speed, which ensures that the at least one working tool follows rows during field driving, is determined as a function of the movement amplitudes [See citation portion in claim 5].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor system of D1 in view of D2 to include an acceleration sensor configuration of D3 as it merely involves using a known device in a known way with predictable result for the benefit of knowing the surface work done as explained in the section cited.
As to claim 9, D1 and D2 do not explicitly disclose an acceleration sensor. D3 discloses wherein position signals received from a positioning system are sent to the controller and are assigned by the controller to the respective signals which are detected by the at least one acceleration sensor and represent the vertical acceleration [see large citation in claim 5. Explicitly, the state of the surface operating on with the tool. See claim 5 for rational to combine].  
As to claim 10, D1 and D2 do not explicitly disclose an acceleration sensor. D3 discloses wherein the movement amplitudes and their frequency are mapped by the controller by the detected position signals [see large citation in claim 5. Explicitly, the state of the surface operating on with the tool. See claim 5 for rational to combine].  
As to claim 11, D1 and D2 do not explicitly disclose an acceleration sensor. D3 discloses wherein the signals of the at least one acceleration sensor are evaluated by the controller for operating state recognition [see large citation in claim 5. Explicitly, the state of the surface operating on with the tool. See claim 5 for rational to combine].  
As to claim 19, D1 in view of D2 wherein the sensor assembly can be retrofitted to the working tool [little patentable weight is given to a goal without the structural links to the claimed goal. Examiner believes sensors and electronics may be retrofitted onto equipment as it is a separate upgrade that may be done to the physical tools].  
As to claim 21, D1 in view of D2 discloses wherein the controller is configured to evaluate the operating data received from the sensor assembly [D1: 0011-0016].  
As to claim 22, D1 in view of D2 discloses wherein the controller is configured to transmit at least one selection parameter to a transmission control device of the working vehicle [D1: 0011-0016].  

Claim 3 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 in view of US 2016/0202227 A1, herein after D4.
As to claim 3, D1 in view of D2 does not explicitly discloses humidity or fill level of a spray. D4 discloses wherein at least temperature and humidity are determined by the sensor assembly as physical variables [D4: 0030].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor system of D1 in view of D2 to be humidity and fill level of D4 as it merely involves using known device in a known way with predictable results for the benefit of getting data related to the tool type.  
As to claim 14, D1 in view of D2 does not explicitly discloses humidity or fill level of a spray. D4 discloses wherein fill-level data of a fluid-spreading working tool provided by a fill-level sensor system is received and stored by the sensor assembly [D4: 0030].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor system of D1 in view of D2 to be humidity and fill level of D4 as it merely involves using known device in a known way with predictable results for the benefit of getting data related to the tool type. 
As to claim 15, D1 in view of D2 does not explicitly discloses humidity or fill level of a spray. D4 discloses wherein fill-level data of a fluid-spreading working tool is determined and stored by the sensor assembly via a humidity sensor [D4: 0030].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor system of D1 in view of D2 to be humidity and fill level of D4 as it merely involves using known device in a known way with predictable results for the benefit of getting data related to the tool type. 
As to claim 16, D1 in view of D2 does not explicitly discloses wherein the controller uses the fill-level data received from the sensor assembly to control a transmission control device of the working vehicle [D4: 0030].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor system of D1 in view of D2 to be humidity and fill level of D4 as it merely involves using known device in a known way with predictable results for the benefit of getting data related to the tool type.  

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2 in view of US 2016/0185291 A1, hereinafter D5.
As to claim 7, D1 in view of D2 does not disclose determining a speed limit. D5 discloses wherein the driving speed of the working vehicle is automatically adapted to the determined maximum driving speed by the controller [D5: 0035].  It would have been obvious to one of ordinary skill at the time of filing modify the controls of D1 in view of D2 to include a speed limit device of D5 it merely uses a known device in a known way with predictable results for the benefit of automating more of the control. 
As to claim 8, D1 in view of D2 does not disclose determining a speed limit. D5 discloses wherein the determined maximum driving speed of the working vehicle is displayed by the controller on an output device [D5: 0051].  It would have been obvious to one of ordinary skill at the time of filing modify the controls of D1 in view of D2 to include a speed limit device of D5 it merely uses a known device in a known way with predictable results for the benefit of automating more of the control. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US20180116102 agricultural electronics include many components. The components can be connected via an electronic link that connects the various components to components of an agricultural implement. This can include the use of a component type identifier and a master module. The identifier and the module can communicate data, including identification data and instructional data, to easily acknowledge and operate various electrical components of the agricultural implement. Additional sensors can be included to provide even additional data that is communicated between the module and the components of the agricultural implement to aid in providing instructions for operation and to provide additional data information.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665